OPINION
By THE COURT:
Submitted on motion of appellee to dismiss the appeal for failure to file briefs in this court in accordance with Rule VII.
Upon the somewhat unusual circumstances presented in the briefs of counsel which we accept to be in accord with the facts as we do not have the files, the motion would have to be sustained upon a strict interpretation of the letter of Rule VII. It will be noted, however, that the Rule has the proviso that “upon failure of the appellant to file his assignment of error, brief or bill of exceptions as herein required, unless good cause be shown to the contrary, the case will be dismissed for want of prosecution.” We are of opinion that good cause has been shown for the failure to file the briefs within time. No delay will result in the presentation of this appeal by the failure to file the briefs which are and have been ready and available to counsel for appellee since fifty days after the filing of the notice of appeal in the trial court.
The motion will be overruled.
HORNBECK, PJ, WISEMAN' and MILLER, JJ, concur.